Case 2:15-ml-02668-PSG-JEM Document 344 Filed 07/09/21 Page 1 of 5 Page ID #:5007



    1   DANIEL M. PETROCELLI (S.B. #97802)
        dpetrocelli@omm.com
    2   M. RANDALL OPPENHEIMER (S.B. #77649)
        roppenheimer@omm.com
    3   O’MELVENY & MYERS LLP
        1999 Avenue of the Stars, 8th Floor
    4   Los Angeles, CA 90067
        Telephone: (310) 553-6700
    5   Facsimile: (310) 246-6779
    6   IAN SIMMONS (pro hac vice)
        isimmons@omm.com
    7   KATRINA ROBSON (S.B. #229835)
        krobson@omm.com
    8   O’MELVENY & MYERS LLP
        1625 Eye Street NW
    9   Washington, DC 20006
        Telephone: (202) 326-2128
   10   Facsimile:   (202) 383-5414
   11   Attorneys for DIRECTV, LLC and
        DIRECTV Holdings LLC
   12
        [Additional counsel listed on signature page]
   13

   14

   15                            UNITED STATES DISTRICT COURT
   16                          CENTRAL DISTRICT OF CALIFORNIA
   17

   18
         IN RE: NATIONAL FOOTBALL                       Hon. Philip S. Gutierrez
   19    LEAGUE’S “SUNDAY TICKET”
         ANTITRUST LITIGATION
   20                                                   CASE NO.: 2:15-ml-02668−PSG
                                                        (JEMx)
   21
                                                        CLASS ACTION
   22

   23                                 JOINT STATUS REPORT ON
         THIS DOCUMENT RELATES TO ALL SUBSTANTIAL PRODUCTION
   24    ACTIONS                      OF DIRECTV’S USABLE
                                      TRANSACTIONAL DATA
   25

   26
   27

   28
Case 2:15-ml-02668-PSG-JEM Document 344 Filed 07/09/21 Page 2 of 5 Page ID #:5008




    1         Pursuant to the Court’s April 20, 2021 Order vacating the April 22, 2021 deadline
    2   for substantial production of DIRECTV, LLC’s and DIRECTV Holdings LLC’s
    3   (collectively, “DIRECTV’s”) usable transactional data, Dkt. 321, and Plaintiffs’ and
    4   DIRECTV’s June 11 report indicating they would provide another update by July 9,
    5   2021, Dkt. 332, Plaintiffs and DIRECTV state as follows:
    6         1.       Plaintiffs and DIRECTV are continuing their good-faith, productive
    7   discussions.    In addition to correspondence between the parties, Plaintiffs and
    8   DIRECTV conferred telephonically on June 18 and July 2, 2021. Counsel for the
    9   National Football League Defendants have joined these discussions.
   10         2.       Plaintiffs and DIRECTV have made progress in reaching an agreement
   11   regarding the requested data. In particular, they have reached an agreement regarding
   12   transactional data that will be produced. Plaintiffs and DIRECTV are still discussing
   13   how that data will be provided and the timing. Plaintiffs and DIRECTV are continuing
   14   to discuss the scope of viewership data that will be produced in the case.
   15         3.       DIRECTV and Plaintiffs shall submit a status report on or before August
   16   13, 2021, updating the Court on the status of negotiations or proposing a revised date
   17   for substantial production of usable transactional data.
   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                    1
Case 2:15-ml-02668-PSG-JEM Document 344 Filed 07/09/21 Page 3 of 5 Page ID #:5009




    1   Dated: July 9, 2021
    2
         By: /s/ Ian M. Gore                     By: /s/ Daniel M. Petrocelli
    3         Ian M. Gore                            Daniel M. Petrocelli
    4

    5                                              DANIEL M. PETROCELLI
           ARUN SUBRAMANIAN                        M. RANDALL OPPENHEIMER
    6      asubramanian@susmangodfrey.com          O’MELVENY & MYERS LLP
           WILLIAM C. CARMODY                      1999 Avenue of the Stars, 8th Floor
    7      bcarmody@susmangodfrey.com              Los Angeles, CA 90067
    8      SETH ARD                                Telephone: (310) 553-6700
           sard@susmangodfrey.com                  Facsimile: (310) 246-6779
    9      EDWARD DELMAN
   10      edelman@susmangodfrey.com               IAN SIMMONS
           SUSMAN GODFREY LLP                      KATRINA ROBSON
   11      1301 Avenue of the Americas,            O’MELVENY & MYERS LLP
   12
           32nd FL.                                1625 Eye Street NW
           New York, NY 10019                      Washington, DC 20006
   13      Tel: (212) 336-8330                     Telephone: (202) 326-2128
   14
           Fax: (212) 336-8340                     Facsimile: (202) 383-5414
   15      IAN M. GORE                             Attorneys for DIRECTV, LLC and
           igore@susmangodfrey.com                 DIRECTV Holdings LLC
   16
           SUSMAN GODFREY LLP
   17      1201 Third Avenue, Suite 3800
           Seattle, WA 98101
   18
           Tel: (206) 505-3841
   19      Fax: (206) 516-3883
   20
           MICHAEL D. HAUSFELD
   21      mhausfeld@hausfeld.com
           HAUSFELD LLP
   22      1700 K. Street NW, Suite 650
   23      Washington, DC 20006
           Tel: (202) 540-7200
   24      Fax: (202) 540-7201
   25
           MICHAEL P. LEHMANN
   26      mlehmann@hausfeld.com
   27      BONNY E. SWEENY
           bsweeney@hausfeld.com
   28
                                             2
Case 2:15-ml-02668-PSG-JEM Document 344 Filed 07/09/21 Page 4 of 5 Page ID #:5010




    1
           CHRISTOPHER L. LEBSOCK
           clebsock@hausfled.com
    2      HAUSFELD LLP
           600 Montgomery St., Suite 3200
    3
           San Francisco, CA 94111
    4      Tel: (415) 633-1908
           Fax: (415) 358-4980
    5

    6    Attorneys for Plaintiffs’ Interim Co-Lead
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                     3
Case 2:15-ml-02668-PSG-JEM Document 344 Filed 07/09/21 Page 5 of 5 Page ID #:5011




    1                                SIGNATURE CERTIFICATION
    2          Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed,
    3   and on whose behalf this filing is submitted, concur in the filing’s content and have
    4   authorized this filing.
    5                                             By: /s/Daniel M. Petrocelli
                                                      DANIEL M. PETROCELLI
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                     4
